Title: To Thomas Jefferson from John Langdon, 24 June 1808
From: Langdon, John
To: Jefferson, Thomas


                  
                     Dear President, 
                     State of New HampshirePortsmouth June 24th. 1808
                  
                  It is with heartfelt satisfaction that I have the honor to transmit to you herewith the Inclosed address and vote of of both Houses of the general Court.
                  This Public approbation of the proceedings of the Executive of the United States, by the Legislature of this State give’s sincere pleasure to the friends of our Country. wishing you every temporal and spiritual blessing I pray you Sir to accept the homage of my greatest esteem and respect
                  
                     John Langdon 
                     
                  
                Enclosure
                                                
                                                    
                            Sir—
                        
                            
                        
                     The Legislature of New Hampshire being assembled, and realizing that the present is to our Country a momentous period; and sensible that the bond of confederation which connects the Independent States of America, is strengthened by unanimity alone between the National Council, and the State Legislatures; and not ignorant that the present crisis in our national affairs, has excited the peccant humours that occasionally afflict the national system, and mar the fair aspect of our political institutions.
                     Therefore we feel it incumbent on us as a duty to our Constituents, and to the Nation, to express our sentiments on the nature and tendency of certain measures of your administration. In retracing the progress of events, the necessary brevity of an address of this kind will preclude us from considering many important measures, and we shall be able to notice only, such features of the Republican Administration as will determine its Character—We recur in the first place to the period when you entered upon the duties of the Presidential office. Measures were immediately proposed, and adopted, to effect a reduction of the public expenditures. Oppressive laws which abridged the rights of the citizen, and imposed unnecessary and unequal taxes, were repealed. Useless offices were abolished, supernumerary officers dismissed, and thereby the imposing and dangerous influence of executive patronage, was done away. A system of Economy was established by which the nation soon felt relieved from the burden of an accumulating debt; and a new spring was furnished to commerce, to agriculture, and to all the subordinate instruments of National wealth and greatness—These Sir, were the salutary effects of the first moments of your administration, and they afforded a fair presage that your future endeavours would tend to the advancement of your Country’s glory.
                     As we proceed we ought not to omit noticing the regard that has been shewn to our Indian Neighbours. Although they are comparatively weak, yet justice has been done them. Their best interests have been consulted, and under the fostering care of their “Great Father, many Tribes are advancing from a state of Barbarism to civilization.
                     Our disputes with Spain relative to a place of deposit at New Orleans or on the Banks of the Missisippi, were happily settled by the purchase of Louisiana. This subject had originated many questions, not so much on the expediency of acquiring that territory, as in regard to the mode of acquisition—.
                     Those who opposed the administration in almost all its measures urged, that New Orleans itself was worth a struggle, and that an attempt should be made to wrest it from Spain by force of arms.—But the friends of peace preferred and equitable purchase, to a contest that would have involved us in a war not with Spain only, but with France also and her dependencies. And this purchase of New Orleans, and the Territory of Louisiana, was made at a price far less that would have been required by the expences and sacrifices of one years war—The friends of the Country were aware that the heterogenous particles that composed the population of Louisiana might occasion some trouble, but less danger was ultimately to be apprehended from the people if assimilated with ourselves and under our protection, than if remaining the subjects of European Powers.
                     By this acquisition it was foreseen that many advantages would result to commerce and in the event of a State of things (which from the injustice of European Powers does now unhappily exist) our means of bringing nations who might injure us to a Sense of Justice, without an appeal to arms were greatly enlarged in as much as hereby we can more effectually with hold those supplies without which they must suffer—The conspiracy of Aaron Burr engaged the attention of our Country, his objects were happily frustrated by the precaution of Government and the virtue of the people.—
                     Notwithstanding the sanguinary conflicts in which the nations of Europe were engaged; and the unceasing endeavours of enemies without, and within, to involved us in a contest that agitated the world, the United States had hitherto maintained its peaceful position. At home the nation was employed in improving its internal policy; disencumbering itself from debt, providing wholesome laws and advancing the general happiness. And abroad our citizens were pursuing the fair objects of commerce. Towards the belligerent powers, a conduct strictly neutral and impartial had been observed by the Government of the United States. Against injuries it remonstrated in a tone of amity and forbearance. It asked for Justice! And not until its sovreignty was attacked, and the lives of its citizens wantonly sacrificed, did it raise its voice and demand reparation for the past and security for the future. The outrageous attack on the Chesapeak excited the sensibility of the nation and a general burst of indignation was heard—The Citizens of the United States pledged to you their property, their lives, and their sacred honor, that they would abide and uphold such measures as the Government should deem expedient for the maintenance of our rights, and the preservation of our dear bought priviledges. You Sir, still influenced by a sincere desire for peace with all nations, had issued a proclamation which for its dignified and moderate tone, was almost universally approved. You repressed the rising indignation of the Country, and dispatched a Messenger to England, and in due time convened Congress to deliberate on the critical State of the Nation. The great Council assembled at an important Juncture. The proclamation and orders of Council in Great Britain, and the decrees of France, were substantial evidence that the rights of neutrals were no longer to be respected, and the alternative was before us, either to submit to the exactions of Great Britain, and thereby be degraded almost to Colonial Subjection, or become a party in the War. In this dilemma a measure was proposed that in its consequences would require the exercise of much virtue, but which was the only measure that could be adopted to save our extensive commerce from the rapacious grasp of a piratical power; and our Seamen Citizens from insults, slavery, and death, a measure well calculated to evince to the world a firm resolution to maintain our national independence and sovreignty—The Embargo Acts with the approbation of a large majority of the Representatives of the Nation Assembled in Congress have become the laws of the land—We Sir, also approve them as the only means that could be devised to preserve our peace and safety—We will suffer any privation, rather than submit to degradation, and will cooperate with the General Government in all its measures—By the goodness of God our Country is abundantly supplied with the comforts, and conveniences of life: should we murmur and repine whilst in possession of blessings and priviledges, for which the Inhabitants of other parts of the world sigh in vain, we should prove ourselves an ungrateful and wicked people.
                     Your presidential term will soon expire, and you decline a reelection to Office—The reason you assign for this determination are consistent with the pure principles which have formed the rule of your conduct. In retirement you will not be indifferent to the welfare of your Country; and your Country will remember with grateful feelings the Patriot who devoted a long life to the cause of liberty. That your last days may be your best days, your last comforts your sweetest comforts; and on your exit from this world that you may received the plaudit of God, is Sir, the wish and prayer of the people of New Hampshire—
                                                
                            
                            
                        
                     
                        State of New-Hampshire
                        In the House of Representatives June 14th 1808—
                        The foregoing address having been read and considered voted that the same be received and accepted, and that His Excellency the Governor be requested to forward the same to the President of the United States—
                                             
                     
                            
                            Sent up for Concurrence
                        Charles Cutts Speaker
                        
                     
                        In Senate June 14th 1808—
                        Read and Concurred—
                                             
                     
                            Samuel Bell President
                            
                        
                     
                        A true Copy
                        Attest
                                             
                     
                            
                            Philip Carrigain
                        
                        Secretary of the State of New Hampshire
                        
                  
                        
                    